SHANNON, Justice.
Appellant filed the transcript in this cause with the Clerk of this Court on February 25, 1976. To date, appellant has not filed his brief.
Appellant’s brief was due to be filed thirty days after February 25. Texas R.Civ.P. 415 provides that when the appellant has failed to file his brief within the time prescribed, the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for such failure and appellee has not suffered material injury thereby.
The time for filing appellant’s brief has long passed and appellant has shown no reason for his failure to file such brief. Accordingly, the appeal is dismissed for want of prosecution. Cuellar v. H. E. Butt Grocery Company, 397 S.W.2d 873 (Tex.Civ. App.1965, no writ), Tello v. Hankins, 468 S.W.2d 115 (Tex.Civ.App.1971, no writ), see Haynes v. J. M. Radford Grocery Company, 118 Tex. 277, 14 S.W.2d 811 (1929) in which the court construed former Rule 38. ■
Dismissed for want of prosecution.
PHILLIPS, C. J., not participating.